Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	Applicant filed an Amendment in response to the Final action. However, the Amendment after final is not entered. Thus, this is in response to the amendments filed on 07/13/2021. Claims 1, 2, 9, and 11 have been amended. Claims 1-11 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/08/2021, with respect to the objection to claim 2 has been fully considered but are moot.  However, the objection has been withdrawn in view of the Examiner’s Amendment as will be discussed below.
Applicant’s arguments, see pages 8-9, filed 11/08/2021, with respect to the rejections of claims 2-4 under 35 U.S.C. 112(b) have been fully considered but are moot.  However, the rejections have been withdrawn in view of the Examiner’s Amendment as will be discussed below.
Applicant’s arguments, see pages 10-16, filed 11/08/2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered but are moot.  However, the rejections have been withdrawn in view of the Examiner’s Amendment as will be discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Paul A. Fournier on 01/25/2022.
The claims have been amended as follows:

1. (Currently Amended) A vehicle anomaly detection server, comprising:
	a communicator that communicates with a vehicle to receive a log of an in-vehicle network included in the vehicle;
	a processor; and
	a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including:
	performing a first determination of determining whether an anomaly is occurring [[to]] in a frame received on a first in-vehicle network of a first vehicle among a plurality of vehicles, based on information indicated in the log received by the communicator, the first vehicle being the vehicle that communicates with the communicator;
	selecting, when it is determined in the performing of the first determination that an anomaly is occurring [[to]] in the frame received on the first in-vehicle network of the first vehicle, an anomaly-related vehicle from among the plurality of vehicles based on the anomaly occurring [[to]] in the frame received on the first in-vehicle network of the first vehicle;
	transmitting, to the anomaly-related vehicle via the communicator, a first request to transmit a log of an in-vehicle network included in the anomaly-related vehicle; and
	performing a second determination of determining whether an anomaly is occurring [[to]] in a frame received on a second in-vehicle network of the anomaly-related vehicle, based on information indicated by the log transmitted from the anomaly-related vehicle in response to the first request and received by the communicator,
wherein the operations further include:
selecting a first sample vehicle from among the plurality of vehicles, the first sample vehicle being a monitoring target vehicle for detecting a vehicle in which an anomaly is occurring,
	transmitting a second request to transmit a log of an in-vehicle network included in the first sample vehicle to the first sample vehicle via the communicator,
	in the performing the first determination, whether an anomaly is occurring to the first sample vehicle is determined based on information indicated by the log transmitted from the first sample vehicle in response to the second request and received by the communicator,
	selecting, when it is determined that no anomaly is occurring to the first sample vehicle, a second sample vehicle from among the plurality of vehicles, the second sample vehicle being a monitoring target vehicle that is different from the first sample vehicle, and
	transmitting a third request to transmit a log of an in-vehicle network included in the second sample vehicle to the second sample vehicle via the communicator.

	2.  (Canceled)

	3. (Currently Amended) The vehicle anomaly detection server according to claim [[2]] 1,
	wherein the log is one of: at least a part of time-series data of information included in a frame transmitted and received over the in-vehicle network; and time-series data of information about the frame.

Allowable Subject Matter
Claims 1, and 3-11 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Haga et al. (WO 2017/104112 A1; hereinafter, “Haga”), Chun et al. (US 2019/0012908 A1; hereinafter, “Chun”), Uchida (US 10,491,011 B2; hereinafter, “Uchida”), and Bai et al. (US 2016/0124976 A1; hereinafter, “Bai”). Haga in view of Chun teaches a vehicle anomaly detection server, comprising: a communicator that communicates with a vehicle to receive a log of an in-vehicle network included in the vehicle; a processor; and a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including: performing a first determination of determining whether an anomaly is occurring in a first vehicle among a plurality of vehicles, based on information indicated in the log received by the communicator, the first vehicle being the vehicle that communicates with the communicator; selecting, when it is determined in the performing of the first determination that an anomaly is occurring in the frame received on the first in-vehicle network of the first vehicle, an anomaly-related vehicle from among the plurality of vehicles based on the anomaly occurring in the frame received on the first in-vehicle network of the first vehicle; transmitting, to the anomaly-related vehicle via the communicator, a first request to transmit a log of an in-vehicle network included in the anomaly-related vehicle; and performing a second determination of determining whether an anomaly is occurring in the anomaly-related vehicle, based on information indicated by the log transmitted from the anomaly-related vehicle in response to the first request and received by the communicator. Uchida discloses a vehicle that is of same car type as the first vehicle having the anomaly is selected as the anomaly-related vehicle. Bai discloses an anomaly-related vehicle is selected based on the geographical area indicated by the vehicle ID list.
What is missing from the prior art is a vehicle anomaly detection server, comprising: determining whether an anomaly is occurring in a frame received on a first in-vehicle network of a first vehicle; determining whether an anomaly is occurring in a frame received on a second in-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491